Citation Nr: 9929917	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
April 1953.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a August 1994 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
filed an NOD in October 1994, and an SOC was issued by the RO 
the following month.  The veteran filed a substantive appeal 
in December 1994.  In February 1995, the veteran testified 
before a hearing officer at the VARO in Philadelphia.  
Supplemental Statements of the Case (SSOC's) were issued in 
March 1995 and March 1999.  

The Board further notes that, in an Informal Hearing 
Presentation, dated in September 1999, the veteran's 
representative, on behalf of the veteran, filed an informal 
claim of service connection for tinnitus.  While not before 
us in appellate status at this time, the issue is referred to 
the RO for development as is deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's assertion that his hearing loss had its 
onset during service is not supported by any medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records discloses 
no complaints or findings referable to hearing loss.  

Following his separation from active service, the veteran was 
medically examined for VA purposes in August 1953.  An 
evaluation of his ear canals and drums, as well as other 
hearing-related testing, was within normal limits.  In April 
1956, the RO received a discharge summary from the VA 
hospital (VAH) in Tuskegee, dated from February to March 
1956.  Upon clinical evaluation, the veteran was noted to 
have a bulging tumor mass of unknown origin in the left 
external auditory canal, which partially closed the canal.  
There was no pain reported in the left ear, nor was there a 
decrease in hearing.  

In August 1959, the RO received a VAH Tuskegee discharge 
summary, dated from June to July 1959.  A discharge diagnosis 
reflected osteoma, left external auditory canal, untreated 
and unchanged; as well as beginning osteoma, right external 
auditory canal, untreated and unchanged.  A subsequent VAH 
Tuskegee discharge summary received in March 1961, and dated 
from December 1960 to February 1961, noted a diagnosis of 
osteomas, external auditory canals.  

Subsequently, in April 1977, the RO received Easton Hospital 
medical records, dated in October and November 1976.  These 
records noted the veteran's treatment for left knee trauma 
following an automobile accident.  In June 1977, the veteran 
was medically examined for VA purposes.  Clinical evaluation 
of the veteran's ears was normal, and no hearing loss was 
reported.  

Thereafter, in August 1979, the veteran submitted to the RO a 
VA Form 21-4138 (Statement in Support of Claim), dated in 
July 1979, in which he filed a claim of service connection 
for bilateral hearing loss.  

In October 1979, the RO received a statement from William 
Weber, M.D., dated that same month, and a radiographic report 
and audiogram conducted at Easton Hospital in August 1978.  
In his statement, Dr. Weber noted that the veteran had not 
been seen by him since September 1978, and that the veteran 
had suffered from right ear external otitis, as well as 
sclerosis of the right ear drum.  The veteran was also noted 
to have had evidence of fluid in the right middle ear.  In 
addition, Dr. Weber reported that the veteran suffered from 
right ear conductive hearing loss and left ear high frequency 
nerve loss.  An Easton Hospital X-ray report noted, in 
particular, that the veteran's left mastoid process showed no 
appreciable abnormality.  The right mastoid process was noted 
to have a slight increased density of the lower and posterior 
air cells, which were reported to possibly represent 
manifestations of mastoiditis.  An Easton Hospital audiogram, 
with respect to the veteran's right ear, noted a 15-20 
decibel air-bone gap through 2000 hertz (Hz), with good 
speech discrimination.  With respect to the left ear, hearing 
was within normal limits through 2000 Hz, with a moderate to 
severe hearing loss above 2000 Hz, with very good speech 
discrimination.  

In March 1980, the RO received medical records from the VA 
outpatient clinic (VAOPC) in Allentown, dated from January to 
March 1980.  In particular, records dated in February 1980 
noted the veteran's complaints of occasional tinnitus and 
vertigo.  

In a rating decision that same month, March 1980, the 
veteran's claim of service connection for bilateral hearing 
loss was denied.  The veteran did not file an appeal, and 
that decision became final.  

In April 1980, the RO received a statement from Albert 
Kaspar, M.D., in addition to a discharge summaries from 
Easton Hospital.  These records noted the veteran's treatment 
for hypertension.  

Subsequently, in February 1994, the veteran submitted to the 
RO a Statement in Support of Claim, dated that same month.  
He noted that his hearing was becoming worse, and that he was 
having problems hearing his radio and television, as well as 
car horns when out walking.  

In April 1994, the RO received Sacred Heart Hospital medical 
records, dated in February and March 1987.  These records 
noted the veteran undergoing a resection of exostosis of the 
left ear canal.  In May 1994, the RO received Dr. 
Weber/Easton Hospital medical records, some duplicative, 
dated from August 1978 to September 1991.  These records 
noted the veteran's treatment for congestion and apparent 
right and left ear inflammation.  

In an August 1994 rating decision, the RO determined that new 
and material evidence to reopen the veteran's claim for 
service connection for bilateral hearing loss had not been 
presented.  In October 1994, the veteran filed an NOD, in 
which he reported that his hearing was bad enough that he 
required someone to be with him each day, especially when he 
was out walking and attempting to cross streets.  

That same month, October 1994, the RO received VAMC Wilkes-
Barre and Easton Hospital medical records, dated from June 
1979 to September 1994.  These records noted the veteran's 
treatment for problems with his right ear, as well as for 
hypertension, coronary artery disease, pneumonia, and 
cirrhosis of the liver.  In particular, a treatment record, 
dated in September 1994, noted the veteran's complaints of 
occasional pain in his right ear, with opening and closing of 
the ear canal.  The examiner's diagnosis was chronic otitis 
externa of the right ear.  

Also in October 1994, the RO received VAOPC Allentown medical 
records, some duplicative, dated from March 1978 to September 
1994.  Treatment records dated in June and August 1994 
reflected findings of right ear drainage and a diagnosis of 
otitis externa.  

In February 1995, the veteran testified before a hearing 
officer at the VARO in Philadelphia.  He reported that he had 
first begun to experience ear trouble in 1951 in Korea, while 
assigned as an artillery shell loader for 105-mm howitzer 
battery mounted on a personnel carrier vehicle.  The veteran 
noted that his right ear had bled on occasion, but that had 
eventually stopped.  He stated that, a few years later, 
(apparently after he was discharged from service), he 
developed drainage from his ear and used over-the-counter ear 
drops to treat the problem.  In addition, the veteran 
testified that, following his separation from the military, 
he had worked mainly in the construction field, and that the 
work sites were often noisy.  He noted that he had self-
treated any problems he had with his ears, and that in the 
1980's he had eventually sought medical treatment for his ear 
problems.  

In May 1995, the RO received Lehigh Valley Hospital medical 
records, dated in March and December 1994.  These records 
noted the veteran undergoing a colonoscopy and a 
esophagogastroduodenoscopy (EGD).  In June 1995, the veteran 
submitted a Statement in Support of Claim, dated in May 1995, 
in which he again reiterated his contentions with regard to 
his hearing loss.  

In August 1995, the RO received VAMC Wilkes-Barre medical 
records, dated from September 1994 to July 1995.  In 
particular, these records noted the veteran's continued 
treatment for otitis externa of the right ear.  Thereafter, 
the RO received VAMC Wilkes-Barre and Oconee Regional Medical 
Center treatment records, dated from November 1981 to April 
1996.  A treatment record, dated in October 1995, noted a 
diagnosis of right acute otitis media.  An October 1992 
treatment record noted that the veteran had suffered from a 
right perforated ear drum.  

In August 1996, the RO received medical records from Rajeev 
Rhuhatgi, M.D., some duplicative of previously considered 
records, dated from February 1975 to January 1994.  These 
records noted the veteran's treatment for chest pain and 
angina, hypertension, cephalalgia, and knee pain.  

In a March 1999 rating decision, the RO reopened the 
veteran's claim for service connection for bilateral hearing 
loss, and subsequently denied the claim.  

II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regulatory criteria provide 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

With regard to the veteran's contention that he currently 
suffers from a service-related bilateral hearing loss, the 
Board finds that the veteran's claim is not well grounded.  
In reaching this conclusion, the Board notes that, while the 
veteran has provided evidence of a current hearing 
disability, he has not linked the disability to service by 
means of medical evidence or shown that he incurred a hearing 
loss within the one-year presumptive period.  As reported 
above, the veteran's service medical records are silent for 
diagnosis or treatment of a hearing loss.  While the veteran 
reported being exposed to heavy weapons and artillery fire in 
Korea, the first documented audiological examination 
reflecting a hearing loss was in August 1978, some 25 years 
following his separation from service in April 1953.  During 
that period, the veteran reported that he worked in the 
construction field, and that the job sites often were noisy.  
Furthermore, we have also considered the veteran's bilateral 
ear disorders, which include a resection of exostosis of the 
left ear canal as well as chronic otitis externa of the right 
ear.  However, no medical examiner has related these 
conditions to service or reported that they are the direct 
cause of the veteran's bilateral hearing loss.  

The Board recognizes the veteran's assertion that he was 
exposed to acoustic trauma while serving in Korea, as a 
result of artillery fire and explosions.  The evidence of 
record reflects that the veteran suffered injuries as a 
result of enemy shelling, and was awarded the Purple Heart.  
It does not appear the RO has made a determination as to 
whether the veteran had "engaged in combat with the enemy," 
nor did the RO discuss the applicability of 38 U.S.C. 
§ 1154(b); see also 38 C.F.R. § 3.304(d).  Under those 
provisions, the Secretary is required to accept as sufficient 
proof of service connection satisfactory lay or other 
evidence, with respect to an injury or disease claimed to 
have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, and to resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999).  Although the record does not conclusively 
establish that the veteran engaged in combat with the enemy, 
we will assume for the purpose of this decision, based upon 
his Purple Heart award, that he was so engaged.

In this instance however, even assuming the applicability of 
section 1154(b) to the veteran's claim, and assuming that, 
under section 1154(b), he has submitted sufficient evidence 
of both the first and second requirements of a well-grounded 
claim, because section 1154(b) does not obviate the third 
requirement, we find that the veteran is still required to 
submit medical evidence of a causal relationship between his 
current hearing loss and his military service.  The record 
contains no such evidence in this case.  See Wade v. West, 11 
Vet.App. 302, 305-6 (1998).  Therefore, any error by the RO 
in not addressing section 1154(b) was not prejudicial to the 
veteran.  See also Kessel v. West, ___ Vet.App. ___, No. 98-
772, slip op. at 9 (Sept. 20, 1999), holding that section 
1154(b) "does not constitute a substitute for evidence of 
current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service [emphasis in 
original]."

While the Board does not doubt the sincerity of the veteran's 
contentions, and his belief that his hearing disability is 
service related, our decision must be based upon competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service.  However, competent medical 
evidence has not been presented establishing a link with 
service as to the claimed hearing loss.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski; 
Montgomery v. Brown, both supra.  In addition, the veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau, Montgomery, supra.

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for bilateral hearing loss, 
under the applicable law as interpreted in the Caluza and 
Savage precedents.  Where a claim is not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).  

In absence of a well-grounded claim, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for bilateral 
hearing loss must be denied.  See Epps v. Gober, supra.

Furthermore, the Board is cognizant that in Appellant's 
Brief, dated in September 1999, the veteran's representative 
requested that the Board consider the case of Hensley v. 
Brown, 5 Vet.App. 155 (1993), in determining the veteran's 
appeal, and also requested that the veteran's appeal be 
remanded to the RO so that a medical opinion could be 
obtained as to any relationship between the veteran's current 
hearing loss and his time in service.  With respect to the 
former, we note that, under Hensley, the Court of Appeals for 
Veterans Claims noted that service connection for hearing 
loss was not precluded even where hearing was within normal 
limits at separation from service.  However, the Court stated 
that a veteran still needed to submit evidence that his 
hearing disability was causally related to service.  In this 
instance, the veteran's hearing at separation was reported 
within normal limits and, while an audiometric test 25 years 
after his separation did reflect hearing loss, the veteran 
has not submitted competent medical opinion evidence relating 
this hearing loss to service.

As to the latter point raised in Appellant's Brief, we note 
that the representative's argument for a remand so that the 
Secretary of Veterans Affairs can seek a retrospective 
medical opinion is also misplaced, since, without a well-
grounded claim, the veteran lacks a right to Secretarial 
assistance in developing his claim.  See 38 U.S.C.A. 
§ 5107(a); Steck v. West, ___Vet.App.___, No. 95-1219
(Oct. 8, 1999) (per curiam order).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

